DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-6 and 15-17 are pending
Claims 7-14 and 18-20 are currently withdrawn from consideration
Claims 1-6 and 15-17 are rejected

Information Disclosure Statement
The Information Disclosure Statement filed on 08/24/2020 is in compliance with the provisions of 37 CFR 1.97 and has been considered.  An initialed copy of the Form 1449 is enclosed herewith.

Election/Restrictions
Applicant’s election without traverse of Group I claims 1-6 and 15-17 in the reply filed on 02/10/2022 is acknowledged.

Claim Objections
Claim 1 is objected to because of the following informalities:  Line 1 states “comprising a fluid circuit and apparatus” and instead should state “comprising a fluid circuit and an apparatus” for further clarity.  Furthermore, line 7 states “a pump operable to move liquid from said liquid reservoir” and instead should state “a pump operable to the liquid from said liquid reservoir” to maintain consistency.  Also, lines 9-10 states “emit ultraviolet light incident on liquid flowing from said liquid reservoir” and instead should state “emit ultraviolet light incident on the liquid flowing from said liquid reservoir” to maintain consistency.  Appropriate corrections are required.
Claim 2 is objected to because of the following informalities:  Line 1 states “The heating or a cooling system of” and instead should state “The heating or the cooling system of” for further clarity.  Furthermore, line 2 states “emit ultraviolet light incident on liquid flowing” and instead should state “emit ultraviolet light incident on the liquid flowing” for further clarity.  Appropriate corrections are required.
Claim 3 is objected to because of the following informalities:  Line 1 states “The heating or a cooling system of” and instead should state “The heating or the cooling system of” for further clarity.  Furthermore, line 3 states “from the additive reservoir to liquid flowing” and instead should state “from the additive reservoir to the liquid flowing” for further clarity.  Appropriate corrections are required.
Claim 4 is objected to because of the following informalities:  Line 1 states “The heating or a cooling system of” and instead should state “The heating or the cooling system of” for further clarity.  Furthermore, line 2 states “from the additive reservoir to liquid flowing” and instead should state “from the additive reservoir to the liquid flowing” for further clarity.  Appropriate corrections are required.
Claim 5 is objected to because of the following informalities:  Line 1 states “The heating or a cooling system of” and instead should state “The heating or the.  Appropriate correction is required.
Claim 6 is objected to because of the following informalities:  Line 1 states “The heating or a cooling system of” and instead should state “The heating or the cooling system of” for further clarity.  Appropriate correction is required.
Claim 15 is objected to because of the following informalities:  Line 1 states “The heating or a cooling system of” and instead should state “The heating or the cooling system of” for further clarity.  Furthermore, line 3 states “from the additive reservoir to liquid flowing” and instead should state “from the additive reservoir to the liquid flowing” for further clarity.  Appropriate corrections are required.
Claim 16 is objected to because of the following informalities:  Line 1 states “The heating or a cooling system of” and instead should state “The heating or the cooling system of” for further clarity.  Appropriate correction is required.
Claim 17 is objected to because of the following informalities:  Line 1 states “The heating or a cooling system of” and instead should state “The heating or the cooling system of” for further clarity.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are:  “said light source is configured to emit ultraviolet light” on lines 1-2 of claim 2.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "to supply a flow of an additive” on line 2.  It is unclear whether Applicant is referring to the same flow and the same additive as recited on line 3 of claim 3, or a different flow and a different additive.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Walker (U.S. 2003/0052277 A1) (hereinafter “Walker”).

Regarding Claim 1:
Walker teaches a system comprising a fluid circuit and apparatus to supply a flow of top-up liquid to the fluid circuit of the system (see FIG. 1, a water distribution system including numerous fluid circuit lines and conduits/pipes) (see paragraphs 1, 7 and 16), said apparatus comprising:
a liquid reservoir (see FIG. 1, a water storage tank 10) comprising an inlet port (see FIG. 1, a water inlet line 11) connected to a liquid source for supplying the liquid reservoir with a liquid (see paragraph 16 – “…filled with water through water inlet line 11 from an external source (not shown)…”), and an outlet (see FIG. 1, a discharge pipe 14) (see paragraph 16);

a pump (see FIG. 1, a water pump 20) operable to move liquid from said liquid reservoir to said outlet port along a flow path (see FIG. 1, a water distribution pipe 21) (see paragraph 21); wherein
said apparatus further comprises a light source operable to emit ultraviolet light incident on liquid flowing from said liquid reservoir to said outlet port along said flow path (see FIG. 1, a water purifier 31 (UV lamp)) (see paragraph 11) (see paragraph 21 – “…then to a water purifier 31 such as a lamp source that irradiates flowing water with ultraviolet radiation to kill organic contaminants…”).
	Although Walker does not explicitly teach a heating or a cooling system, this claim limitation is merely the material worked upon.  Furthermore, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skilled in the art to modify the system of Walker to be capable of treating water in a heating or a cooling system to further provide a purified and filtered water source (see paragraphs 1, 7 and 16).

Regarding Claim 2:
Walker teaches the heating or a cooling system of claim 1, wherein said light source is configured to emit ultraviolet light incident on liquid flowing from said liquid reservoir to said outlet port at a position along said flow path that is upstream of said pump (see FIG. 1, a water purifier 31 (UV lamp)) (see paragraph 11) (see 
Although Walker teaches a water purifier (UV lamp) that is downstream of said pump (pump 20), it would have been obvious before the effective filing date of the claimed invention to one of ordinary skilled in the art to rearrange the water purifier and/or the water pump so that the water purifier (UV lamp) is upstream of the pump in order to effectively and efficiently treated untreated water (see paragraph 11) (see paragraph 21 – “…then to a water purifier 31 such as a lamp source that irradiates flowing water with ultraviolet radiation to kill organic contaminants…”).

Regarding Claim 6:
Walker teaches the heating or a cooling system of claim 1, wherein said liquid source is a cold mains water supply (Examiner’s note:  this claim limitation is merely the material worked upon.  Furthermore, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skilled in the art to modify the system of Walker to be capable of treating water in a heating or a cooling system, and to have the liquid source as a cold mains water supply, in order to further provide a purified and filtered water source (see paragraphs 1, 7 and 16)).

Claims 3-5 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Walker (U.S. 2003/0052277 A1) (hereinafter “Walker”) in view of COWLEY et al. (U.S. 2016/0018144 A1) (hereinafter “Cowley”).


Walker teaches the heating or a cooling system of claim 1.
Walker does not explicitly teach a dosing valve for connection to an outlet of an additive reservoir such that the dosing valve is operable to supply a flow of an additive from the additive reservoir to liquid flowing from said liquid reservoir to said outlet port along said flow path.
Cowley teaches a fluid treatment system (see Cowley FIG. 5, an apparatus 101) including a dosing port for adding/dosing/including/injecting an additive into a fluid stream (see Cowley FIG. 5, a dosing funnel 507 and a dosing port 109) (see Cowley paragraph 7 – “…introducing a fluid treatment additive into said vessel through said dosing port and subsequently allowing circulating fluid to flow through said vessel.”) (see Cowley paragraph 34 – “…the apparatus 101 is suitable for dosing, and also filtering, of circulating fluid of a sealed heating or cooling system…”) (see Cowley paragraphs 51-52).
Walker and Cowley are analogous inventions in the art of teaching a fluid treatment system.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skilled in the art to modify the water system of Walker to include a dosing funnel and a dosing port, as taught by Cowley, to further add an additive into the fluid system of Walker, in order to effectively and efficiently remove unwanted contaminants and further provide a purified and filtered fluid source (see Cowley paragraph 7 – “…introducing a fluid treatment additive into said vessel through said dosing port and subsequently allowing circulating fluid to flow through said vessel.”) (see Cowley paragraph 34 – “…the apparatus 101 is suitable for dosing, and also filtering, of circulating fluid of a sealed heating or cooling system…”) (see Cowley paragraphs 51-52).

Regarding Claim 4:
The combination of Walker in view of Cowley teaches the heating or a cooling system of claim 3, wherein Cowley further teaches said dosing valve is operable to supply a flow of an additive from the additive reservoir to liquid flowing from said liquid reservoir to said outlet port along said flow path at a position along said flow path that is downstream of said pump (see Cowley FIG. 5, a dosing funnel 507 and a dosing port 109) (see Cowley paragraph 7 – “…introducing a fluid treatment additive into said vessel through said dosing port and subsequently allowing circulating fluid to flow through said vessel.”) (see Cowley paragraph 34 – “…the apparatus 101 is suitable for dosing, and also filtering, of circulating fluid of a sealed heating or cooling system…”) (see Cowley paragraphs 51-52).
Walker and Cowley are analogous inventions in the art of teaching a fluid treatment system.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skilled in the art to modify the water system of Walker to include a dosing funnel and a dosing port, as taught by Cowley, to further add an additive into the fluid system of Walker, in order to effectively and efficiently remove unwanted contaminants and further provide a purified and filtered fluid source (see Cowley paragraph 7 – “…introducing a fluid treatment additive into said vessel through said dosing port and subsequently allowing circulating fluid to flow through said vessel.”) (see Cowley paragraph 34 – “…the apparatus 101 is suitable for dosing, and also filtering, of circulating fluid of a sealed heating or cooling system…”) (see Cowley paragraphs 51-52).

Regarding Claim 5:
The combination of Walker in view of Cowley teaches the heating or a cooling system of claim 3, wherein Cowley further teaches said dosing valve is a proportional dosage valve (see Cowley FIG. 5, a dosing funnel 507 and a dosing port 109) (see Cowley paragraph 7 – “…introducing a fluid treatment additive into said vessel through said dosing port and subsequently allowing circulating fluid to flow through said vessel.”) (see Cowley paragraph 34 – “…the apparatus 101 is suitable for dosing, and also filtering, of circulating fluid of a sealed heating or cooling system…”) (see Cowley paragraphs 51-52).
Walker and Cowley are analogous inventions in the art of teaching a fluid treatment system.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skilled in the art to modify the water system of Walker to include a dosing funnel and a dosing port, as taught by Cowley, to further add an additive into the fluid system of Walker, in order to effectively and efficiently remove unwanted contaminants and further provide a purified and filtered fluid source (see Cowley paragraph 7 – “…introducing a fluid treatment additive into said vessel through said dosing port and subsequently allowing circulating fluid to flow through said vessel.”) (see Cowley paragraph 34 – “…the apparatus 101 is suitable for dosing, and also filtering, of circulating fluid of a sealed heating or cooling system…”) (see Cowley paragraphs 51-52).


Walker teaches the heating or a cooling system of claim 2.
Walker does not explicitly teach a dosing valve for connection to an outlet of an additive reservoir such that the dosing valve is operable to supply a flow of an additive from the additive reservoir to liquid flowing from said liquid reservoir to said outlet port along said flow path.
Cowley teaches a fluid treatment system (see Cowley FIG. 5, an apparatus 101) including a dosing port for adding/dosing/including/injecting an additive into a fluid stream (see Cowley FIG. 5, a dosing funnel 507 and a dosing port 109) (see Cowley paragraph 7 – “…introducing a fluid treatment additive into said vessel through said dosing port and subsequently allowing circulating fluid to flow through said vessel.”) (see Cowley paragraph 34 – “…the apparatus 101 is suitable for dosing, and also filtering, of circulating fluid of a sealed heating or cooling system…”) (see Cowley paragraphs 51-52).
Walker and Cowley are analogous inventions in the art of teaching a fluid treatment system.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skilled in the art to modify the water system of Walker to include a dosing funnel and a dosing port, as taught by Cowley, to further add an additive into the fluid system of Walker, in order to effectively and efficiently remove unwanted contaminants and further provide a purified and filtered fluid source (see Cowley paragraph 7 – “…introducing a fluid treatment additive into said vessel through said dosing port and subsequently allowing circulating fluid to flow through said vessel.”) (see Cowley paragraph 34 – “…the apparatus 101 is suitable for dosing, and also filtering, of circulating fluid of a sealed heating or cooling system…”) (see Cowley paragraphs 51-52).

Regarding Claim 16:
The combination of Walker in view of Cowley teaches the heating or a cooling system of claim 15, wherein Cowley further teaches said dosing valve is a proportional dosage valve (see Cowley FIG. 5, a dosing funnel 507 and a dosing port 109) (see Cowley paragraph 7 – “…introducing a fluid treatment additive into said vessel through said dosing port and subsequently allowing circulating fluid to flow through said vessel.”) (see Cowley paragraph 34 – “…the apparatus 101 is suitable for dosing, and also filtering, of circulating fluid of a sealed heating or cooling system…”) (see Cowley paragraphs 51-52).
Walker and Cowley are analogous inventions in the art of teaching a fluid treatment system.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skilled in the art to modify the water system of Walker to include a dosing funnel and a dosing port, as taught by Cowley, to further add an additive into the fluid system of Walker, in order to effectively and efficiently remove unwanted contaminants and further provide a purified and filtered fluid source (see Cowley paragraph 7 – “…introducing a fluid treatment additive into said vessel through said dosing port and subsequently allowing circulating fluid to flow through said vessel.”) (see Cowley paragraph 34 – “…the apparatus 101 is suitable for dosing, and also filtering, of circulating fluid of a sealed heating or cooling system…”) (see Cowley paragraphs 51-52).

Regarding Claim 17:
The combination of Walker in view of Cowley teaches the heating or a cooling system of claim 15, wherein said liquid source is a cold mains water supply (Examiner’s note:  this claim limitation is merely the material worked upon.  Furthermore, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skilled in the art to modify the system of Walker to be capable of treating water in a heating or a cooling system, and to have the liquid source as a cold mains water supply, in order to further provide a purified and filtered water source (see paragraphs 1, 7 and 16)).


Other References Considered
Robert Smethurst et al. (GB 2115911 A) teaches a boiler heated water system including a top-up liquid, control means and a pressure sensor.

Jones et al. (WO 2017/129989 A2) teaches a heating and cooling system.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKASH K VARMA whose telephone number is (571)272-9627. The examiner can normally be reached Monday-Friday 9-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AKASH K VARMA/Primary Examiner, Art Unit 1773